Citation Nr: 0328909	
Decision Date: 10/24/03    Archive Date: 11/04/03

DOCKET NO.  01-08 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for a psychiatric disability.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel




INTRODUCTION

The veteran served on active duty from April to October 1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 rating decision by the 
RO that denied an application to reopen a previously denied 
claim of service connection for a psychiatric disability.  

Given the grant of the application to reopen, as set forth 
below, the Board will address the underlying question of 
service connection for a psychiatric disability in the remand 
that follows the decision below.  


FINDINGS OF FACT

1.  By rating action in February 1997, the RO denied a claim 
of entitlement to service connection for a nervous condition.  
The veteran was notified of the denial by letter that same 
month, but he did not perfect his appeal.  

2.  Certain new evidence received since the February 1997 RO 
denial, when considered in conjunction with the entire 
record, is so significant that it must be considered to 
decide fairly the merits of a claim of service connection for 
psychiatric disability.


CONCLUSION OF LAW

New and material evidence sufficient to reopen a previously 
denied claim of service connection for psychiatric disability 
has been received.  38 U.S.C.A. §§ 1131, 5108, 7105 (West 
2002); 38 C.F.R. § 3.156(a) (2001).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's service medical records include an October 1960 
Medical Board report indicating that he was suffering from an 
acute anxiety reaction that had existed prior to service, 
which had not been aggravated beyond the normal progression 
by service.  He was recommended for and then requested a 
medical discharge for what was then described as a pre-
existing condition.

Thereafter, notes from a VA social worker, dated in October 
1996, indicate that the veteran had recently been released 
from prison and needed further psychiatric evaluation. 

Based on the evidence of record, by rating action of February 
1997, the RO denied a claim of entitlement to service 
connection for a nervous condition on the basis that the 
evidence did not demonstrate the existence of a disability 
for which service connection could be granted.  The RO 
notified the veteran of that decision that same month, and a 
statement of the case was issued in March 1997, but he did 
not perfect his appeal within the period allowed and, as a 
result, the denial became final.  38 C.F.R. §§ 20.302, 
20.1103 (1996).

The veteran's application to reopen was received by VA in 
September 2000.  By rating action of April 2001, the RO 
denied the veteran's claim to reopen, as explained in the 
introduction above.  It is from the April 2001 decision that 
the present appeal arises.

In this regard, the claim of service connection for 
psychiatric disability may now be reopened only if new and 
material evidence has been received since the last final 
disallowance of the claim in February 1997.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156(a) (2001); Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991); Smith v. West, 12 
Vet. App. 312, 314 (1999).  

The Board must address the issue of whether new and material 
evidence has been received in the first instance because it 
determines the Board's jurisdiction to reach the underlying 
claim and to adjudicate the claim de novo.  See Barnett v. 
Brown, 8 Vet. App. 1, 4 (1995), aff'd, 83 F.3d 1380 
(Fed. Cir. 1996).  Once the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in this regard is irrelevant.  
Barnett, 83 F.3d at 1383.  Further analysis, beyond the 
evaluation of whether the evidence submitted in the effort to 
reopen is new and material, is neither required nor 
permitted.  Id. at 1384.  Any finding entered when new and 
material evidence has not been submitted "is a legal 
nullity."  Butler v. Brown, 9 Vet. App. 167, 171 (1996) 
(applying an identical analysis to claims previously and 
finally denied, whether by the Board or the RO).

What constitutes new and material evidence to reopen a 
previously and finally denied claim is defined in 38 C.F.R. 
§ 3.156(a) (2001).  Under that regulation, effective for 
claims filed prior to August 29, 2001, new and material 
evidence is defined as follows:  

[E]vidence not previously submitted to 
agency decision-makers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it must 
be considered in order to fairly decide 
the merits of the claim.  

38 C.F.R. § 3.156(a) (2001); cf. Duty to Assist, 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.156(a) (2002)) (new and material evidence is 
defined differently for claims filed on or after 
August 29, 2001).  As the veteran's application to reopen was 
filed prior to August 29, 2001, the new provisions do not 
apply to his case.

With respect to the issue of whether new and material 
evidence has been received to reopen a previously denied 
claim of service connection for psychiatric disability, the 
Board has reviewed the evidence received subsequent to the 
February 1997 RO denial and finds that new and material 
evidence has been presented.  (The specified basis for the 
denial of service connection in February 1997, according to 
the RO, was that the evidence of record did not contain a 
diagnosis of a psychiatric disability for which service 
connection could be granted.)  

The evidence obtained in connection with the veteran's 
attempt to reopen includes, of particular interest, an August 
2000 VA discharge summary indicating that the veteran now has 
current diagnoses of paranoid schizophrenia and a depressive 
disorder.  The record also includes a July 2001 VA 
examination report indicating that when examined, the veteran 
reported that he has been receiving Social Security 
Administration (SSA) disability benefits since 1976 due to 
paranoid schizophrenia.

The Board finds that the August 2000 VA discharge summary 
constitutes evidence that is new and material as defined by 
38 C.F.R. § 3.156(a).  In short, this evidence tends to 
support the veteran's claim in a manner different from the 
evidence previously of record, particularly with respect to a 
current diagnosis.  At the time of the RO's final decision in 
February 1997, it was determined that the record did not 
contain evidence of a current psychiatric disability for 
which service connection could be granted.  What is different 
about the newly received evidence is that it now includes a 
current diagnosis of psychiatric disabilities for which 
service connection may be awarded, something that was not 
shown previously by the medical evidence.  Consequently, it 
may be said that the evidence bears directly and 
substantially upon the issue at hand, is neither duplicative 
nor cumulative, and is so significant that it must be 
considered in order to decide fairly the merits of the 
underlying claim.  38 C.F.R. § 3.156(a).  In other words, the 
evidence now tends to provide probative information beyond 
what was known previously.  Accordingly, the Board concludes 
that the veteran has submitted new and material evidence 
under 38 C.F.R. § 3.156(a).  To this extent, the appeal is 
allowed.


ORDER

New and material evidence having been received, the 
application to reopen a claim of service connection for a 
psychiatric disability is granted.


REMAND

Review of the claims file does not reflect that the veteran 
has been advised-relative to his claim of service 
connection-of the changes brought about by the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified at 38 U.S.C. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002)), which was signed 
into law on November 9, 2000.  This law is applicable to all 
claims filed on or after the date of enactment of the VCAA - 
November 9, 2000 - or filed before the date of enactment and 
not yet final as of that date.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  VAOPGCPREC 11-00.  
VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which information or 
evidence, if any, the veteran is expected to obtain and 
submit, and which evidence will be retrieved by VA.  38 
U.S.C.A. § 5103(a) and (b) (West 2002); see also Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).

Recent decisions by the Court have mandated that VA ensure 
strict compliance with the provisions of the VCAA.  See, 
e.g., Quartuccio, 16 Vet. App. at 183.  It cannot be said, in 
this case, that VA has satisfied its duty to notify the 
veteran of what is needed to substantiate the claim of 
service connection, particularly the information or evidence 
required of the veteran and the evidence that VA will obtain.  
38 U.S.C.A. § 5103(a) (West 2002).  In this regard, a remand 
is required to notify the veteran of the VCAA.  

The Board also finds that there are additional reasons for a 
remand.  It appears that there may be certain medical records 
that should be associated with the claims file.  When the 
veteran was examined by VA in July 2001, he reported that he 
was diagnosed by VA with paranoid schizophrenia in 1976.  In 
his substantive appeal received in October 2001, the veteran 
reported that he was found to have paranoid schizophrenia 
since 1973, and that prior to that time he had been admitted 
to the psychiatric units at the VA Medical Center (VAMC) in 
East Orange and Lyon, New Jersey.  In a written statement 
received in January 2003, he noted that he had received a 
diagnosis of paranoid schizophrenia at the East Orange VAMC 
in 1976.  A review of the record reveals that, because these 
VA records may be pertinent to the veteran's claim, an effort 
should be made to obtain them.  Bell v. Derwinski, 2 Vet. 
App. 611 (1992).  Consequently, because of the need to ensure 
that all potentially relevant VA records are made part of the 
claims file, a remand is required.  Id.

Moreover, the Board finds that further development of the 
medical opinion evidence is appropriate.  This is so because, 
despite acquiring a VA examination in July 2001, this VA 
examination is inadequate as it lacks a medical nexus opinion 
as to the medical probabilities that any currently 
psychiatric disability is related to military service.  
Therefore, to satisfy VA's duty to assist the veteran in 
developing facts pertinent to the claim of service 
connection, a new examination is necessary to better evaluate 
the veteran's claim of service connection for a psychiatric 
disability.  Given the absence in the record of a medical 
nexus opinion, the Board finds that a remand is required to 
obtain one.  38 C.F.R. § 19.9 (2003).

For these reasons, the Board is constrained to remand this 
case for compliance with the notice and duty-to-assist 
provisions contained in this law and to ensure the appellant 
has had full due process of law with respect to the reopened 
claim.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002) are fully complied with and 
satisfied, to the extent required by law.  
See Quartuccio, supra.  The veteran 
should be specifically told of the 
information or evidence he should submit, 
if any, and of the information or 
evidence that VA will yet obtain with 
respect to his claim of service 
connection, if any.  38 U.S.C.A. 
§ 5103(a) (West 2002).  He should also be 
told of the period for response as set 
forth in 38 U.S.C.A. § 5103(b) (West 
2002), if applicable. 

2.  The RO should ask the veteran to 
identify all VA and non-VA health care 
providers where he has received treatment 
for his psychiatric disorder(s) from 
September 2000 to the present.  The RO 
should ensure that all pertinent records 
of private or VA treatment are procured 
for review, including any medical 
treatment records reflecting psychiatric 
treatment from the VAMCs in Lyon and East 
Orange, New Jersey from August 1960 
through December 1979.  (The RO should 
request the VA records by use of the 
veteran's name as it was prior to his 
1998 name change.)  The RO should assist 
the veteran in obtaining evidence by 
following the procedures set forth in 
38 C.F.R. § 3.159 (2003).  If records 
sought are not obtained, the RO should 
notify the veteran of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe 
further action to be taken.

3.  The RO should also ask the veteran to 
submit any evidence that may be in his 
possession of his SSA award determination 
letter or any SSA medical records relied 
upon pertaining to his receipt of SSA 
disability benefits.  

4.  The RO should arrange for a VA 
psychiatric examination to determine 
whether the veteran has any psychiatric 
disability attributable to his period of 
military service.  The claims file, along 
with all additional evidence obtained 
pursuant to the instructions above, must 
be made available to and reviewed by the 
examiner.  The examination report is to 
reflect that such a review of the claims 
file was made.  

The examiner should determine the 
nature and etiology of any currently 
diagnosed psychiatric disability.  
The examiner should determine the 
correct diagnosis(es) and provide an 
opinion as to the medical 
probabilities that any currently 
diagnosed psychiatric disability 
originated in, or is otherwise 
traceable to, military service.  
(The examiner should note that the 
veteran's service medical records 
which reflect a diagnosis of acute 
anxiety reaction in August 1960.  
The examiner should also note the 
veteran's post-service August 2000 
VA discharge diagnoses of paranoid 
schizophrenia and depressive 
disorder, and July 2001 VA diagnosis 
of unspecified psychosis.)  The 
claims file, along with all 
additional evidence obtained 
pursuant to the requests above, 
should be made available to the 
examiner for review.  

5.  The RO should ensure that the 
examination report requested above 
complies with this remand, especially 
with respect to the instructions to 
provide medical opinions.  If the report 
is insufficient, it should be returned to 
the examiner for necessary corrective 
action, as appropriate.

6.  Thereafter, the RO should review the 
record and ensure that all development 
actions have been conducted and completed 
in full.  The RO should then undertake 
any other action required to comply with 
the notice and duty-to-assist 
requirements of the VCAA and VA's 
implementing regulations.  

7.  After complying with the notice and 
duty-to-assist provisions of the VCAA, 
the RO should re-adjudicate the claim.  
If the benefit sought is denied, a 
supplemental statement of the case (SSOC) 
should be issued.  The SSOC should 
contain, among other things, a summary of 
the evidence received since the last SSOC 
was issued in December 2002.  38 C.F.R. 
§ 19.31 (2003).  The veteran and his 
representative should be afforded an 
opportunity to respond.

After the expiration of the period allowed for response, see 
38 U.S.C.A. § 5103(b) (2003), the case should be returned to 
the Board.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



